

 
 

--------------------------------------------------------------------------------

 
      
        
      
      
 
        -  -      
    

GEOGLOBAL RESOURCES INC.


SUBSCRIPTION AGREEMENT
FOR CANADIAN AND OFFSHORE PURCHASERS


THE UNITS BEING OFFERED FOR SALE MAY ONLY BE PURCHASED BY
RESIDENTS OF THE PROVINCES OF BRITISH COLUMBIA, ALBERTA AND ONTARIO
AND JURISDICTIONS OUTSIDE OF NORTH AMERICA
IN EACH CASE PURSUANT TO AVAILABLE EXEMPTIONS
UNDER APPLICABLE SECURITIES LEGISLATION


INSTRUCTIONS


All Subscribers:


1.           Complete and sign the Execution Pages of the Subscription
Agreement.


2.           Complete and sign Schedule “B” attached to the Subscription
Agreement.


Canadian Subscribers Only:


Also complete and sign Schedule “C” attached to the Subscription Agreement, if
applicable, and, if the Subscriber is, or the Subscriber’s disclosed principal
is, an “accredited investor”, Appendix A attached thereto (this schedule does
not have to be completed and signed by subscribers purchasing for at least
$150,000).


Offshore Subscribers Only:


Also complete and sign Schedule “D” attached to the Subscription Agreement.


__________________________________________


Unless other arrangements acceptable to Primary Capital Inc. have made, a
completed and originally executed copy of this Subscription Agreement must be
delivered, by no later than 10:00 a.m. (Toronto time) on June 14, 2007, to
Primary Capital Inc., Attention: Barry Gordon, 130 King Street West, Suite 2110,
Toronto, Ontario  M5X 1B1, Facsimile:  (416) 214-5954.


Unless other arrangements acceptable to Primary Capital Inc. have been made, a
certified cheque, bank draft, money order or wire transfer (in accordance with
the wire transfer instructions in Schedule “E” attached to the Subscription
Agreement) made payable to “Cassels Brock & Blackwell LLP in Trust” must be
delivered, by no later than 10:00 a.m. (Toronto time) on June 14, 2007, to
Cassels Brock & Blackwell LLP (counsel to Primary Capital Inc.),
Attention:  Jennifer Traub, 40 King Street West, Suite 2100, Toronto,
Ontario  M5H 3C2 (Telephone:  (416) 860-6526; Fax:  (416) 640-3196).



      
        
      
      
 
        
      
      

              
                                
              
                                  Legal*2743064.3                               
            

      
 
        
      
    
 
 

--------------------------------------------------------------------------------

 
      
        
      
      
 
        -  -      
    

SUBSCRIPTION AGREEMENT


TO:
Purchasers of Units of GeoGlobal Resources Inc.



Dear Sirs:


Re:           Sale of Units


This Subscription Agreement is to confirm your agreement to purchase from
GeoGlobal Resources Inc. (the “Corporation”), subject to the terms and
conditions set forth herein, that number of units (the “Units”) of the
Corporation set out above your name on the execution page hereof at a price of
U.S.$5.00 per Unit (the “Purchase Price”).  Each Unit will consist of one Common
Share (as defined herein) (a “Unit Share”) and one-half of one common share
purchase warrant of the Corporation (each whole common share purchase warrant, a
“Warrant”).


Each Warrant shall entitle the holder to subscribe for one Common Share (each, a
“Warrant Share”) at an exercise price of U.S.$7.50 at any time (such period, the
“Warrant Term”) prior to 5:00 p.m. (Toronto time) on the date that is 24 months
following the Closing Date (as defined below), provided that if the trading
price of the Common Shares on the American Stock Exchange (or on any other
exchange on which the Common Shares are listed) is U.S.$12.00 or more for 20
consecutive trading days, the Registration Statement (as defined herein) has
been declared effective by the United States Securities and Exchange Commission
(the “SEC”) and the hold periods imposed upon the Underlying Securities (as
defined herein) pursuant to applicable Canadian Securities Laws (as defined
herein) have expired, the Warrant Term shall be automatically reduced and shall
end on the date that is 30 days from the date of the initial issuance of a news
release by the Corporation announcing the change to the Warrant Term.


For each Unit that you purchase pursuant to this Subscription Agreement, you
will also receive one non-transferable right (a “Right” and all such Rights,
together with all of the Units that you purchase, the “Purchased Securities”)
entitling you to receive 0.10 of one Unit (each such whole Unit, a “Rights
Unit”), for nominal consideration, in the event that a Registration Statement is
not filed with the SEC prior to 5:00 p.m. (Toronto time) on the date that is 60
days following the Closing Date.


The Purchased Securities form part of a larger sale of up to an aggregate of
5,000,000 Units (and associated Rights) (collectively, the “Offered
Securities”).  A term sheet with respect to the offering of the Offered
Securities is attached hereto as Schedule “A”.  It is understood that less than
all the Offered Securities may be sold and the offering of the Offered
Securities is not subject to the sale of any minimum amount of Offered
Securities.


The proceeds of the Offered Securities will be immediately available to the
Corporation upon Closing (as defined herein).


1.  
Definitions



In this Subscription Agreement, unless the context otherwise requires:


 
(a)
“Agency Agreement” means the agency agreement to be dated on or about the
Closing Date to be entered into between the Agents and the Corporation in
respect of the Offering;



(b)           “Agents” means Primary Capital Inc. and Jones, Gable & Company
Limited;


 
(c)
“Agreement” or “Subscription Agreement” means this subscription agreement as the
same may be amended, supplemented or restated from time to time;



 
(d)
“Business Day” means a day on which Canadian chartered banks are open for the
transaction of regular business in the City of Toronto, Ontario;



(e)           “Closing” means the closing of the purchase and sale of the
Offered Securities;


 
(f)
“Closing Date” means June 15, 2007 or such other date as the Corporation and the
Agents may agree upon;



 
(g)
“Closing Time” means 10:00 a.m. (Toronto time) on the Closing Date or such other
time on the Closing Date as the Corporation and the Agents may agree upon;



 
(h)
“Common Shares” means the common shares of the Corporation as constituted on the
date hereof;



(i)           “Compensation Options” has the meaning ascribed thereto in section
10;


 
(j)
“Corporation” means GeoGlobal Resources Inc., a corporation incorporated under
the laws of the state of Delaware, and includes any successor corporation
thereto;



 
(k)
“Information” means all information made publicly available by the Corporation
or that the Corporation causes to become publicly available regarding the
Corporation, and includes but is not limited to, all press releases, material
change reports and financial statements of the Corporation;



 
(l)
“NI 45-106” means National Instrument 45-106 – Prospectus and Registration
Exemptions of the Canadian Securities Administrators;



 
(m)
“Offered Securities” has the meaning ascribed thereto on the first page of this
Agreement;



 
(n)
“Offering” means the offering of the Offered Securities pursuant to this
Agreement and the Agency Agreement;



 
(o)
“Offering Jurisdictions” means the provinces of British Columbia, Alberta and
Ontario, and jurisdictions outside of North America;



 
(p)
“Person” means an individual, a firm, a corporation, a syndicate, a partnership,
a trust, an association, an unincorporated organization, a joint venture, an
investment club, a government or an agency or political subdivision thereof and
every other form of legal or business entity of whatsoever nature or kind;



 
(q)
“Primary Capital” means Primary Capital Inc.;



(r)           “Purchase Price” has the meaning ascribed thereto on the first
page of this Agreement;


 
(s)
“Purchased Securities” has the meaning ascribed thereto on the first page of
this Agreement;



 
(t)
“Registration Statement” means a registration statement with respect to the
resale of (i) the Unit Shares; (ii) the Warrant Shares; and (iii) the Common
Shares issuable upon exercise of the Compensation Options;



(u)           “Regulation S” means Regulation S adopted by the SEC under the
Securities Act;


(v)           “Right” has the meaning ascribed thereto on the first page of this
Agreement;


(w)           “Rights Unit” has the meaning ascribed thereto on the first page
of this Agreement;


(x)           “SEC” has the meaning ascribed thereto on the first page of this
Agreement;


(y)           “Securities Act” means the United States Securities Act of 1933,
as amended;


 
(z)
“Securities Laws” means the securities legislation and regulations of, and the
instruments, rules and regulations, rules, orders, codes, notices and
interpretation notes of the applicable securities regulatory authority or
applicable securities regulatory authorities of, the applicable jurisdiction or
jurisdictions collectively;



(aa)           “Stock Exchange” means the American Stock Exchange;


 
(bb)
“Subscriber” means the Person, which may include the Agents, if applicable,
purchasing the Purchased Securities and whose name appears on the first
execution page hereof and who has signed this Subscription Agreement or, if the
Person whose name appears on the first execution page hereof has signed this
Subscription Agreement as agent for, or on behalf of, a beneficial purchaser and
is not a trust company, trust corporation or portfolio manager deemed to be
purchasing the Purchased Securities as principal under NI 45-106, the Person who
is the beneficial purchaser of the Purchased Securities as disclosed on the
execution pages hereof;



 
(cc)
“Underlying Securities” means the Unit Shares and the Warrants comprising the
Offered Securities;



(dd)           “Unit” has the meaning ascribed thereto on the first page of this
Agreement;


(ee)           “Unit Share” has the meaning ascribed thereto on the first page
of this Agreement;


 
(ff)
“United States” means the United States of America, its territories and
possessions, any state of the United States, and the District of Columbia;



(gg)           “U.S. dollars” or “U.S.$” means lawful money of the United States
of America;


(hh)           “U.S. Person” means a U.S. person as that term is defined in
Regulation S;


(ii)           “Warrant” has the meaning ascribed thereto on the first page of
this Agreement;


 
(jj)
“Warrant Share” has the meaning ascribed thereto on the first page of this
Agreement; and



(kk)           “Warrant Term” has the meaning ascribed thereto on the first page
of this Agreement.

      
        
      
      
 
        
      
      

              
                                
              
                                  Legal*2743064.3                               
            

      
 
        
      
    
 
 

--------------------------------------------------------------------------------

 
      
        
      
      
 
        -  -      
    



2.  
Conditions of Purchase



In connection with your purchase of the Purchased Securities, the following
documents are attached hereto which you are requested to complete and sign as
indicated and return together with an executed copy of this Agreement and
payment of the Purchase Price for the Purchased Securities in accordance with
this section 2 as soon as possible and in any event no later than 10:00 a.m.
(Toronto time) on June 14, 2007:


(a)  
Schedule “B”, with respect to registration and delivery instructions; and



(b)  
if you are, or if applicable, the beneficial purchaser for whom you are
contracting hereunder is, a resident of, or otherwise subject to the Securities
Laws of



(i)  
a province or territory of Canada, Schedule “C”, being, among other things, your
Canadian “accredited investor” certification, as applicable; or



(ii)  
a jurisdiction outside of North America, Schedule “D”, being your “offshore
investor” certification.



The obligation of the Corporation to sell the Purchased Securities to you is
subject to, among other things, the following conditions:


(a)  
you execute and return all documents required by the Securities Laws of the
Offering Jurisdictions and the rules and regulations of the Stock Exchange for
delivery on your behalf, including the forms set out in Schedules “B” to “D”
attached hereto, as applicable, to:



Primary Capital Inc.
130 King Street West, Suite 2110
Toronto, Ontario  M5X 1B1


Attention:                     Barry Gordon
Facsimile:                     (416) 214-5954


(b)  
unless other arrangements have been made with the Agents, you make payment of
the Purchase Price for the Purchased Securities by certified cheque, bank draft,
money order or wire transfer (in accordance with the wire transfer instructions
contained in Schedule “E” hereto) in United States dollars payable to “Cassels
Brock & Blackwell LLP in Trust”;



(c)  
the representations and warranties made by you and, if applicable, any
beneficial purchaser for whom you are contracting hereunder (including
representations and warranties made in any schedule attached hereto, as
applicable), herein are true and correct when made and are true and correct on
the Closing Date with the same force and effect as if they had been made on and
as of such date;



(d)  
all covenants, agreements and conditions contained in this Agreement to be
performed by you and, if applicable, any beneficial purchaser for whom you are
contracting hereunder, on or prior to the Closing Date shall have been performed
or complied with in all material respects; and



(e)  
all necessary regulatory approvals and other closing conditions shall have been
obtained or satisfied (or waived, if applicable) prior to the Closing Date.



By returning this Subscription Agreement you consent and, if applicable, any
beneficial purchaser for whom you are contracting hereunder consents, to the
filing by the Corporation of all documents and personal information concerning
the Subscriber provided in this Subscription Agreement required by the
Securities Laws of the Offering Jurisdictions and the rules and requirements of
the Stock Exchange.


If you are not subscribing for the Purchased Securities for your own account and
you are not a trust company, trust corporation or portfolio manager deemed to be
purchasing as principal under NI 45-106, each beneficial purchaser for whom you
are contracting hereunder must be purchasing the Purchased Securities as
principal and (unless you are an authorized agent with power to sign on behalf
of the beneficial purchaser and such beneficial purchaser is disclosed on the
second execution page hereof) must execute all documents required by the
Securities Laws of the Offering Jurisdictions and the rules and regulations of
the Stock Exchange with respect to the Purchased Securities being acquired by
each such beneficial purchaser as principal.  If you are signing this
Subscription Agreement as agent or pursuant to a power of attorney for the
Subscriber, you represent and warrant that you have authority to bind the
Subscriber.


You agree, and you agree to cause any beneficial purchaser for whom you are
contracting hereunder, to comply with all Securities Laws of the Offering
Jurisdictions and with the rules and regulations of the Stock Exchange
concerning the purchase of, the holding of, and the resale restrictions
applicable to, the Purchased Securities.


3.  
Authorization of Primary Capital



The Subscriber irrevocably authorizes Primary Capital, in its discretion, to act
as the Subscriber’s representative at the Closing, and hereby appoints Primary
Capital, with full power of substitution, as its true and lawful attorney with
full power and authority in the Subscriber’s place and stead:


(i)  
to receive certificates representing the Underlying Securities, to execute in
the Subscriber’s name and on its behalf all closing receipts and required
documents, to complete and correct any errors or omissions in any form or
document provided by the Subscriber in connection with the subscription for the
Purchased Securities and to exercise any rights of termination contained in the
Agency Agreement;



(ii)  
to extend such time periods and to waive, in whole or in part, any
representations, warranties, covenants or conditions for the Subscriber’s
benefit contained in this Subscription Agreement, the Agency Agreement or any
ancillary or related document;



(iii)  
to terminate this Subscription Agreement if any condition precedent is not
satisfied, in such manner and on such terms and conditions as Primary Capital in
its sole discretion may determine; and



(iv)  
without limiting the generality of the foregoing, to negotiate, settle, execute,
deliver and amend the Agency Agreement.



4.  
The Closing

 
Delivery and payment for the Purchased Securities will be completed at the
Closing Time on the Closing Date at the offices of Cassels Brock & Blackwell LLP
at 40 King Street West, Suite 2100, Toronto, Ontario M5H 3C2, or at such other
location and/or such other time as Primary Capital and the Corporation may agree
upon.  If, prior to the Closing Time, the terms and conditions contained in this
Subscription Agreement and the Agency Agreement have been complied with to the
satisfaction of Primary Capital, or waived by Primary Capital, the Agents shall
deliver to the Corporation all completed Subscription Agreements and shall cause
Cassels Brock & Blackwell LLP to make payment of the aggregate Purchase Price
for all of the Offered Securities sold pursuant to the Agency Agreement against
delivery by the Corporation of certificates representing the Underlying
Securities comprising the Offered Securities sold pursuant to the Agency
Agreement, and such other documentation as may be required pursuant to the
Subscription Agreement and the Agency Agreement.


Certificates representing the Underlying Securities will be available for
delivery to the Subscriber following the Closing.  For greater certainty,
certificates evidencing the Shares and Warrants will be issued and delivered and
no separate certificate representing Units will be issued by the Corporation.


If, prior to the Closing Time, the terms and conditions contained in this
Subscription Agreement (other than delivery by the Corporation of certificates
representing the Underlying Securities) and the Agency Agreement have not been
complied with to the satisfaction of Primary Capital, or waived by Primary
Capital, the Agents, the Corporation and the Subscriber will have no further
obligations under this Subscription Agreement.


5.  
Conditions of Closing



The following are certain of the conditions precedent to the Closing and to the
purchase of the Offered Securities by the Subscribers, which conditions the
Corporation hereby covenants and agrees to use its commercially reasonable
efforts to fulfill within the time set out herein, and which conditions may be
waived in writing in whole or in part by Primary Capital:


 
(a)
the Corporation shall have received all necessary approvals and consents,
including all necessary regulatory approvals and consents (including those of
the Stock Exchange) required for the completion of the transaction contemplated
by this Subscription Agreement, and the Stock Exchange shall have approved the
listing thereon of the Unit Shares and Warrant Shares upon issuance (including
those issuable in connection with the Rights Units) and the Common Shares
underlying the Compensation Options, subject to the fulfillment of normal
conditions;



 
(b)
the representations and warranties of the Corporation contained herein and in
the Agency Agreement shall be true and correct as of the Closing Time with the
same force and effect as if made at and as of the Closing Time after giving
effect to the transactions contemplated hereby;



 
(c)
the Corporation shall have complied with all covenants, and satisfied all terms
and conditions contained herein and in the Agency Agreement to be complied with
and satisfied by the Corporation at or prior to the Closing;



 
(d)
the Agents shall not have previously terminated their obligations pursuant to
the terms of the Agency Agreement; and



 
(e)
the Subscriber shall have completed this Subscription Agreement in full and
shall have paid the Purchase Price for the Purchased Securities in the manner
contemplated in this Subscription Agreement.




      
        
      
      

              
                                
              
                                  Legal*2743064.3                               
            

      
 
        
      
    
 
 

--------------------------------------------------------------------------------

 
      
        
      
      
 
        -  -      
    

6.           Representations, Warranties and Acknowledgements of the Subscriber


The sale of the Purchased Securities by the Corporation to you is conditional
upon such sale being exempt from the requirements as to the filing of a
prospectus and as to the preparation of an offering memorandum or similar
document contained in any statute, regulation, instrument, rule or policy
applicable to the sale of the Purchased Securities or upon the issue of such
orders, consents or approvals as may be required to permit such sale without the
requirement of filing a prospectus or delivering an offering memorandum or
similar document.


You acknowledge and agree that:


(a)  
You, or others for whom you are contracting hereunder, have been independently
advised as to or are aware of the restrictions with respect to trading in, and
the restricted period or statutory hold period applicable to, the Underlying
Securities and the Warrant Shares imposed by the Securities Laws of the
jurisdiction in which you reside or to which you or the Underlying Securities
and Warrant Shares are subject and by the rules and regulations of the Stock
Exchange, that a suitable legend or legends will be placed on the certificates
representing the Underlying Securities and the Warrant Shares (to the extent
that such Warrant Shares are issued prior to the expiry of the applicable hold
period) to reflect the applicable restricted period and statutory hold period to
which such securities are subject and you are hereby advised that during such
period, because the Underlying Securities and Warrant Shares bear restrictive
legends, the Unit Shares and Warrant Shares cannot be traded through the
facilities of the Stock Exchange as such securities are not freely transferable
and consequently delivery of the certificate representing such securities will
not constitute “good delivery” in settlement of transactions on the Stock
Exchange and that the Stock Exchange will deem you to be responsible for any
loss incurred on a sale made by you in such securities; you, or others for whom
you are contracting hereunder, are aware that the Warrants will not be listed
for trading on the Stock Exchange at any time;



(b)  
You, or others for whom you are contracting hereunder, are solely responsible
and the Corporation and the Agents are not in any way responsible for compliance
by you or any beneficial purchaser for whom you are contracting hereunder with
all applicable hold periods and resale restrictions to which the Underlying
Securities and the Warrant Shares are subject;



(c)  
You, or others for whom you are contracting hereunder, have not received or been
provided with a prospectus, offering memorandum (within the meaning of the
Securities Laws of the Offering Jurisdictions) or similar document and that your
decision, or the decision of others for whom you are contracting hereunder, to
enter into this Subscription Agreement and to purchase the Purchased Securities
from the Corporation has not been based upon any verbal or written
representation as to fact or otherwise made by or on behalf of the Corporation
or the Agents and that your decision, or the decision of others for whom you are
contracting hereunder, is based entirely upon this Subscription Agreement and
the term sheet attached as Schedule “A” hereto and information about the
Corporation which is publicly available (any such information having been
independently obtained by you) and you and any others for whom you are
contracting hereunder further acknowledge that the sale of the Purchased
Securities was not accompanied by any advertisement in printed media of general
and regular paid circulation including printed public media, radio, television
or telecommunications, including electronic display and the Internet;



(d)  
The Agents and/or their directors, officers, employees, agents and
representatives assume no responsibility or liability of any nature whatsoever
for the accuracy or adequacy of any publicly available information concerning
the Corporation or as to whether all information concerning the Corporation that
is required to be disclosed or filed by the Corporation under the Securities
Laws of the United States, British Columbia, Alberta, Ontario and Quebec has
been so disclosed or filed.  The Subscriber acknowledges and agrees that neither
the Agents nor their representatives have conducted an investigation or due
diligence review with respect to the Corporation or its publicly filed
documentation;



(e)  
As a consequence of the sale being exempt from the prospectus requirements of
the Securities Laws of the Offering Jurisdictions:



(i)  
certain protections, rights and remedies provided by the Securities Laws of the
Offering Jurisdictions, including statutory rights of rescission or damages,
will not be available to you, or others for whom you are contracting hereunder;



(ii)  
you, or others for whom you are contracting hereunder, may not receive
information that would otherwise be required to be given under the Securities
Laws of the Offering Jurisdictions; and



(iii)  
the Corporation is relieved from certain obligations that would otherwise apply
under the Securities Laws of the Offering Jurisdictions; and



(f)  
No Person has made any written or oral representation:



(i)  
that any Person will resell or repurchase the Underlying Securities or the
Warrant Shares;



(ii)  
that any Person will refund the Purchase Price or exercise price of the
Warrants; or



(iii)  
as to the future price or value of the Underlying Securities or the Warrant
Shares.



This subscription may be accepted in whole or in part and the right is reserved
to the Corporation to allot to any Subscriber less than the amount of Offered
Securities subscribed for hereunder.  Confirmation of acceptance or rejection of
this Subscription Agreement will be forwarded to you promptly after the
acceptance or rejection of this Subscription Agreement by the Corporation.  If
this Subscription Agreement is rejected in whole, you understand that any
certified cheques, bank drafts or wire transfers delivered by you to the Agents
representing the Purchase Price for the Purchased Securities will be promptly
returned to you without interest.  If this Subscription Agreement is accepted
only in part, you understand that a cheque representing the portion of the
Purchase Price for that number of Offered Securities which is not accepted by
the Corporation will be promptly delivered to you, without interest.


By your acceptance of this Subscription Agreement, you, and, if applicable, any
others for whom you are contracting hereunder represent and warrant to the
Agents and to the Corporation (which representations and warranties shall be
true and correct both as of the date of execution of this Subscription Agreement
and as of the Closing Date and shall survive the Closing) that:


B.  
General:



(a)  
You are and any beneficial purchaser for whom you are contracting hereunder is
resident, or if not an individual, has the head office, in the jurisdiction set
out under the heading “residential address, including postal code” above your
signature or under the heading “residential address and telephone number of
beneficial purchaser” below your signature, as applicable, set forth on the
execution pages of this Subscription Agreement which address is your residence
or place of business, or the residence or place of business of any beneficial
purchaser for whom you are contracting hereunder, as applicable, and such
address was not obtained or used solely for the purpose of acquiring the
Purchased Securities.



(b)  
If you are an individual, you have attained the age of majority in the
jurisdiction in which you are resident and have the legal capacity and
competence to enter into and be bound by this Subscription Agreement and to
perform the covenants and obligations herein.



(c)  
If you are not an individual (i) you have the legal capacity to authorize,
execute and deliver this Subscription Agreement, and (ii) the individual signing
this Subscription Agreement has been duly authorized to execute and deliver this
Subscription Agreement.



(d)  
You are, and any beneficial purchaser for whom you are contracting hereunder is,
at arm’s-length, within the meaning of the Securities Laws of the Offering
Jurisdictions and the rules and regulations of the Stock Exchange, with the
Corporation.



(e)  
If you are, and, if applicable, any beneficial purchaser for whom you are
contracting hereunder is, a resident of a province or territory of Canada and
cannot otherwise satisfy any of the requirements set forth in this Section 4,
you are, or, if applicable, any beneficial purchaser for whom you are
contracting hereunder is, acquiring the Purchased Securities pursuant to and in
compliance with an exemption from the prospectus requirements of the Securities
Laws of the jurisdiction of residence and will provide the Corporation and the
Agents, on request, whether before or after the Closing Date, with evidence of
such compliance.



(f)  
If you are, or, if applicable, any beneficial purchaser for whom you are
contracting hereunder is, a resident of a jurisdiction other than a jurisdiction
in Canada, you, and, if applicable, any beneficial purchaser for whom you are
contracting hereunder (i) have knowledge of or have been independently advised
as to and will comply with the requirements of all the Securities Laws of the
jurisdiction of your residence or the residence of any beneficial purchaser for
whom you are contracting hereunder, as the case may be, (ii) confirm that the
requirements of the Securities Laws in the jurisdiction of your residence or the
residence of any beneficial purchaser for whom you are contracting hereunder, as
the case may be, does not (A) require the Corporation to make any filings or
seek any approvals of any kind whatsoever from any regulatory authority of any
kind or nature whatsoever, (B) require the Corporation to prepare and file a
prospectus or similar document or to register the Common Shares or (C) impose
any registration or other requirements on the Agents, (iii) will provide such
evidence of compliance with all such matters as the Corporation or the Agents
may request, and (iv) has completed Schedule “D”.



(g)  
You are, and, if applicable, any beneficial purchaser for whom you are
contracting hereunder is capable of assessing the proposed investment in the
Purchased Securities as a result of financial or investment experience or as a
result of advice received from a registered person other than the Corporation or
an affiliate thereof and you are or, if applicable, any beneficial purchaser for
whom you are contracting hereunder is, as the case may be, able to bear the
economic loss of the investment in the Purchased Securities.



(h)  
 

(i)  
You are not a U.S. Person and you are not acquiring the Purchased Securities
directly or indirectly, for the account of or on behalf of any U.S. Person or
Person in the United States;



(ii)  
the Purchased Securities were not offered to you in the United States;



(iii)  
at the time the buy order for the Purchased Securities was originated, you were,
and, if applicable, any beneficial purchaser for whom you are contracting
hereunder was, outside the United States and this Subscription Agreement was not
executed or delivered in the United States;



(iv)  
you agree to resell the Purchased Securities only in accordance with the
provisions of Regulation S (Rule 901 through Rule 905, and Preliminary Notes),
pursuant to registration under the Securities Act, or pursuant to an available
exemption from registration; and



(v)  
you agree not to engage in hedging transactions with regard to the Purchased
Securities unless in compliance with the Securities Act.



 
(i)
The Purchased Securities to be issued hereunder are not being purchased with
knowledge of any material fact about the Corporation that has not been generally
disclosed.



 
(j)
You acknowledge and, if applicable, any beneficial purchaser for whom you are
contracting hereunder acknowledges, that no agency, governmental authority,
securities commission or similar regulatory body, stock exchange or other entity
has reviewed, passed on or made any finding or determination as to the merit for
investment of the Underlying Securities nor have any such agencies or
governmental authorities made any recommendation or endorsement with respect to
the Subject Shares or the Warrants.



 
(k)
This Subscription Agreement has been duly executed and delivered and, when
accepted by the Corporation, will constitute a legal, valid and binding
obligation enforceable against you and, if you are signing this Subscription
Agreement on behalf of a beneficial purchaser, also against such beneficial
purchaser, in each case in accordance with the terms hereof.



(l)  
If you are contracting hereunder as trustee or agent (including, for greater
certainty, as portfolio manager or comparable adviser) for one or more
beneficial purchasers, you are authorized to execute and deliver this
Subscription Agreement and all other necessary documentation in connection with
the subscription made on behalf of such beneficial purchaser or beneficial
purchasers and this Subscription Agreement has been authorized, executed and
delivered on behalf of such beneficial purchaser or beneficial purchasers, and
you acknowledge that either or both the Corporation and the Agents may be
required by law to disclose the identity of each beneficial purchaser for whom
you are contracting hereunder.



(m)  
The execution and delivery of this Subscription Agreement, the performance and
compliance with the terms hereof, the purchase of the Purchased Securities and
the completion of the transactions described herein by you will not result in
any material breach of, or be in conflict with or constitute a material default
under, or create a state of facts which, after notice or lapse of time, or both,
would, if you are not or any beneficial purchaser for whom you are contracting
hereunder is not an individual, constitute a material default under any term or
provision of your constating documents, by-laws or resolutions or the constating
documents, by-laws or resolutions of any beneficial purchaser for whom you are
contracting hereunder, as the case may be, the Securities Laws or any other laws
applicable to you or any beneficial purchaser for whom you are contracting
hereunder, any agreement to which you are or any beneficial purchaser for whom
you are contracting hereunder is a party, or any judgment, decree, order,
statute, rule or regulation applicable to you or any beneficial purchaser for
whom you are contracting hereunder.



(n)  
The funds representing the aggregate Purchase Price in respect of the Purchased
Securities which will be advanced by the Subscriber to the Corporation hereunder
will not represent proceeds of crime for the purposes of the Proceeds of Crime
(Money Laundering) and Terrorist Financing Act (Canada) (for the purposes of
this paragraph the “PCMLTFA”) and you acknowledge that the Corporation may in
the future be required by law to disclose the name of the Subscriber and other
information relating to this Subscription Agreement and the subscription
hereunder, on a confidential basis, pursuant to the PCMLTFA.  To the best of
your knowledge (a) none of the subscription funds provided by the Subscriber (i)
have been or will be derived directly or indirectly from or related to any
activity that is deemed criminal under the laws of Canada, the United States of
America, or any other jurisdiction, or (ii) are being tendered on behalf of a
person or entity who has not been identified to you and, (b) you will promptly
notify the Corporation if you discover that any of such representations cease to
be true, and to provide the Corporation with appropriate information in
connection therewith.



(o)  
You, on your own behalf and, if applicable, on behalf of each beneficial
purchaser for whom you are contracting hereunder, acknowledge and consent to the
fact that the Corporation and the Agents are collecting your personal
information (as that term is defined under applicable privacy legislation,
including, without limitation, the Personal Information Protection and
Electronic Documents Act (Canada) and any other applicable similar, replacement
or supplemental provincial or federal legislation or laws in effect from time to
time), and, if applicable, that of each beneficial purchaser for whom you are
contracting hereunder, for the purpose of completing this Subscription
Agreement.  You, on your own behalf and, if applicable, on behalf of each
beneficial purchaser for whom you are contracting hereunder, acknowledge and
consent to the Corporation and the Agents retaining such personal information
for as long as permitted or required by law or business practices.  You, on your
own behalf and, if applicable, on behalf of each beneficial purchaser for whom
you are contracting hereunder, further acknowledge and consent to the fact that
the Corporation or the Agents may be required by the Securities Laws of the
Offering Jurisdictions, the rules and rules and regulations of any stock
exchange or the rules of the Investment Dealers Association of Canada to provide
regulatory authorities with any personal information provided under this
Subscription Agreement.  You represent and warrant, as applicable, that you have
the authority to provide the consents and acknowledgements set out in this
paragraph on behalf of each beneficial purchaser for whom you are contracting
hereunder.  In addition to the foregoing, you agree and acknowledge that the
Corporation or the Agents, as the case may be, may use and disclose your
personal information, or that of each beneficial purchaser for whom you are
contracting hereunder, as follows:



(i)  
for internal use with respect to managing the relationships between and
contractual obligations of the Corporation, the Agents and you or any beneficial
purchaser for whom you are contracting hereunder;



(ii)  
for use and disclosure for income tax related purposes, including without
limitation, where required by law, disclosure to Canada Revenue Agency;



(iii)  
for disclosure to securities regulatory authorities and other regulatory bodies
with jurisdiction with respect to reports of trades and similar regulatory
filings;



(iv)  
for disclosure to a governmental or other authority to which the disclosure is
required by court order or subpoena compelling such disclosure and where there
is no reasonable alternative to such disclosure;



(iv)  
for disclosure to professional advisers of the Corporation or the Agents in
connection with the performance of their professional services;



(v)  
for disclosure to any person where such disclosure is necessary for legitimate
business reasons and is made with your prior written consent;



(vi)  
for disclosure to a court determining the rights of the parties under this
Subscription Agreement; or



(vii)  
for use and disclosure as otherwise required or permitted by law.



(p)  
You authorize the indirect collection of personal information (as defined in the
Securities Laws of the Province of Ontario) by the Ontario Securities Commission
and confirm that you have been notified by the Corporation:



(i)  
that the Corporation will be delivering such personal information to the Ontario
Securities Commission;



(ii)  
that such personal information is being collected indirectly by the Ontario
Securities Commission under the authority granted to it in the Securities Laws
of the Province of Ontario;



(iii)  
that such personal information is being collected for the purpose of the
administration and enforcement of the Securities Laws of the Province of
Ontario; and



(iv)  
that the title, business address and business telephone number of the public
official in the Province of Ontario who can answer questions about the Ontario
Securities Commission’s indirect collection of personal information is as
follows:



Administrative Assistant to the Director of Corporate Finance
Ontario Securities Commission
Suite 1903, Box 55, 20 Queen Street West
Toronto, Ontario  M5H 2S8
Telephone:                      (416) 593-8086


C.  
Canadian Purchasers:  If you are resident in, or are otherwise subject to the
Securities Laws of, any province or territory in Canada, then one or more of the
following paragraphs 4B(a) or 4B(b) hereof applies to you:




      
        
      
      

              
                                
              
                                  Legal*2743064.3                               
            

      
 
        
      
    
 
 

--------------------------------------------------------------------------------

 
      
        
      
      
 
        -  -      
    

 
(a)
Accredited Investors (applicable to all Canadian Purchasers):



(i)  
you are purchasing the Purchased Securities either:



 
A.
as principal and not for the benefit of any other Person, or you are deemed
under NI 45-106 to be purchasing the Purchased Securities as principal and you
are an “accredited investor” within the meaning of NI 45-106; or



 
B.
as agent for a beneficial purchaser disclosed on the execution pages of this
Subscription Agreement, and you are an agent or trustee with proper authority to
execute all documents required in connection with the purchase of the Purchased
Securities on behalf of such disclosed beneficial purchaser and such disclosed
beneficial purchaser for whom you are contracting hereunder is purchasing as
principal and not for the benefit of any other Person, or is deemed under NI
45-106 to be purchasing the Purchased Securities as principal and such disclosed
beneficial purchaser is an “accredited investor” within the meaning of NI
45-106;



(ii)  
if you are, or the beneficial purchaser for whom you are contracting hereunder
is, as the case may be, a Person, other than an individual or investment fund,
that has net assets of at least $5,000,000, you were not, or the beneficial
purchaser for whom you are contracting hereunder was not, as the case may be,
created or used solely to purchase or hold securities as an accredited investor;
and



(iii)  
you have concurrently executed and delivered a certificate in the form attached
as Schedule “C” hereto.



(b)  
Minimum Amount Investment (applicable to all Canadian Purchasers):



(i)  
you are purchasing the Purchased Securities either:



 
A.
as principal and not for the benefit of any other Person, and your aggregate
acquisition cost, payable by you in cash at the Closing, for the Purchased
Securities is not less than $150,000; or



 
B.
as agent for a beneficial purchaser disclosed on the second execution page of
this Subscription Agreement, and you are an agent or trustee with proper
authority to execute all documents required in connection with the purchase of
the Purchased Securities on behalf of such disclosed beneficial purchaser and
such disclosed beneficial purchaser for whom you are contracting hereunder is
purchasing as principal and not for the benefit of any other Person, and the
aggregate acquisition cost of such disclosed beneficial purchaser, payable by
such disclosed beneficial purchaser in cash at the Closing, for the Purchased
Securities is not less than $150,000; and



(iii)  
you were not, or the beneficial purchaser for whom you are contracting hereunder
was not, as the case may be, created or used solely to purchase or hold
securities in reliance on this exemption from the prospectus requirement.



7.           Legends


(a)  
You acknowledge that upon the issuance of the Underlying Securities and the
Warrant Shares (to the extent that such Warrant Shares are issued prior to the
expiry of the applicable hold period), the certificates representing the
Underlying Securities and the Warrant Shares will bear the following legend:



“UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE [the date which is four months and one day after
the Closing Date will be inserted].”


(b)  
You acknowledge that until such time as the same is no longer required under
applicable requirements of the Securities Act or applicable state securities
laws, certificates representing Unit Shares and Warrant Shares, and all
certificates issued in exchange therefor or in substitution thereof, shall bear
the following legend:



“THE SECURITIES REPRESENTED HEREBY ARE SECURITIES OF A UNITED STATES DOMESTIC
ISSUER AND HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”).  THE HOLDER HEREOF, BY PURCHASING SUCH
SECURITIES, AGREES FOR THE BENEFIT OF THE CORPORATION THAT SUCH SECURITIES MAY
BE OFFERED, SOLD OR OTHERWISE TRANSFERRED ONLY (A) TO THE CORPORATION, (B)
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, (C)
OUTSIDE THE UNITED STATES IN ACCORDANCE WITH REGULATION S (RULE 901 THROUGH RULE
905, AND PRELIMINARY NOTES) UNDER THE SECURITIES ACT OR (D) WITHIN THE UNITED
STATES PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE SECURITIES
ACT, AND IN COMPLIANCE WITH ANY APPLICABLE STATE SECURITIES LAWS.  DELIVERY OF
THIS CERTIFICATE MAY NOT CONSTITUTE GOOD DELIVERY IN SETTLEMENT OF
TRANSACTIONS.  HEDGING TRANSACTIONS INVOLVING SUCH SECURITIES MAY NOT BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.”;


provided, that, subject to Rule 905 of Regulations under the Securities Act if
any such securities are being sold or otherwise transferred under paragraphs (C)
or (D) in the above legend, the legend may be removed at such time that the Unit
Shares and Warrant Shares are no longer deemed to be “restricted securities” as
defined in Rule 144 under the Securities Act, by delivery to the Corporation’s
registrar and transfer agent and to the Corporation and its legal counsel of an
opinion of counsel, of recognized standing reasonably satisfactory to the
Corporation, that such legend is no longer required under applicable
requirements of the Securities Act or state securities laws.


(c)  
You acknowledge that until such time as the same is no longer required under
applicable requirements of the Securities Act or applicable state securities
laws, certificates representing Warrants, and all certificates issued in
exchange therefor or in substitution thereof, shall also bear the following
legend:



“THE SECURITIES REPRESENTED HEREBY AND THE SECURITIES ISSUABLE UPON EXERCISE
HEREOF ARE SECURITIES OF A UNITED STATES DOMESTIC ISSUER AND HAVE NOT BEEN
REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”).  THE HOLDER HEREOF, BY PURCHASING SUCH SECURITIES, AGREES FOR
THE BENEFIT OF THE CORPORATION THAT SUCH SECURITIES MAY BE OFFERED, SOLD OR
OTHERWISE TRANSFERRED ONLY (A) TO THE CORPORATION, (B) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR (C) OUTSIDE THE AN EFFECTIVE
UNITED STATES IN ACCORDANCE WITH REGULATION S (RULE 901 THROUGH RULE 905, AND
PRELIMINARY NOTES) UNDER THE SECURITIES ACT.  THIS WARRANT MAY NOT BE EXERCISED
BY OR ON BEHALF OF ANY U.S. PERSON UNLESS REGISTERED UNDER THE SECURITIES ACT OR
AN EXEMPTION FROM REGISTRATION IS AVAILABLE.  AS USED HEREIN, THE TERMS “UNITED
STATES” AND “U.S. PERSON” HAVE THE MEANINGS ASCRIBED TO THEM IN REGULATION S
UNDER THE SECURITIES ACT.  HEDGING TRANSACTIONS INVOLVING SUCH SECURITIES MAY
NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT”.


 
(d)
You agree that each Person exercising a Warrant shall be required to give
written confirmation that it is not a U.S. Person and the Warrant is not being
exercised on behalf of a U.S. Person or a written opinion of counsel to the
effect that the Warrant and the Warrant Shares have been registered under the
Securities Act or are exempt from registration thereunder.



8.           Representations and Warranties of the Corporation


The Corporation hereby agrees with the Subscriber that the representations and
warranties made by the Corporation to the Agents in the Agency Agreement shall
be true and correct in all material respects as of the Closing Date (save and
except as waived by the Agents).  The Subscriber shall be entitled to rely on
the representations and warranties made by the Corporation to the Agents in the
Agency Agreement to the extent that they have not been varied, amended, altered
or waived, in whole or in part, by the Agents and shall survive the closing of
the Offering and shall continue in full force and effect for the benefit of the
Subscriber in accordance with the terms of the Agency Agreement.  The
representations and warranties made by the Corporation to the Agents in the
Agency Agreement are hereby incorporated by reference such that they form an
integral part of this Agreement.


The Corporation hereby agrees to refuse to register any transfer of the
Purchased Securities not made in accordance with the provisions of Regulation S
(Rule 901 through Rule 905, and Preliminary Notes), pursuant to registration
under the Securities Act or pursuant to an available exemption from
registration.


9.           Covenants of the Corporation


The Corporation hereby covenants and agrees with the Subscriber as follows:


 
(a)
Securities Filings:  Forthwith after the Closing, the Corporation shall file
such forms and documents as may be required under the Securities Laws of the
Offering Jurisdictions relating to the Offering which, without limiting the
generality of the foregoing, shall include a Form 45-106F1 as prescribed by NI
45-106.



 
(b)
Performance of Acts:  The Corporation shall perform and carry out all of the
acts and things to be completed by it as provided in this Subscription
Agreement.



 
(c)
Use of Proceeds Amount:  The Corporation shall use the proceeds from the
Offering for the exploration and development of the newly acquired NELP-VI
exploration blocks and all other exploration blocks acquired hereafter, and for
general corporate purposes.


      
        
      
      

              
                                
              
                                  Legal*2743064.3                               
            

      
 
        
      
    
 
 

--------------------------------------------------------------------------------

 
      
        
      
      
 
        -  -      
    

10.           Commission


 
(a)
Commission:  You, if you are the Subscriber, or if you are not the Subscriber
then on behalf of the Subscriber, acknowledge that in connection with the
Offering the Agents will receive from the Corporation on Closing an aggregate
cash fee equal to 6% of the aggregate Purchase Price.  The Corporation will also
grant to the Agents non-transferable compensation options (the “Compensation
Options”) entitling the Agents to purchase Common Shares equal in number to 6%
of the aggregate number of Units issued and sold under the Offering.  Each
Compensation Option shall be exercisable by the Agents for one Common Share at a
price of U.S.$5.00 until 5:00 p.m. (Toronto time) on the date that is 24 months
following the Closing Date.  The Agents shall also receive one Right for each
Compensation Option granted to the Agents.  No other fee or commission is
payable by the Corporation in connection with the Offering.  The Corporation
will, however, pay certain fees and expenses of the Agents in connection with
the Offering, as set out in the Agency Agreement.



 
(b)
Acknowledgement:  You, if you are the Subscriber, or if you are not the
Subscriber then on behalf of the Subscriber, acknowledge that the Agents have
been appointed by the Corporation to act as agents of the Corporation to offer
the Offered Securities on a private placement basis and acknowledge that the
Agents assume no responsibility or liability of any nature whatsoever for the
accuracy or adequacy of the information regarding the Corporation which is
publicly available, that the Agents have not engaged in or conducted an
independent investigation with respect to the Corporation and that the Agents
and their representatives are not liable for any information given or statement
made to the Subscriber by the Corporation in connection with the Corporation or
the transaction contemplated by this Subscription Agreement and the Subscriber
hereby releases the Agents and their representatives and agents thereof from any
claim that may arise in respect of this Subscription Agreement or the
transaction contemplated hereby.



11.           General


 
(a)
Headings:  The division of this Subscription Agreement into articles and
sections and the insertion of headings are for convenience of reference only and
shall not affect the construction or interpretation of this Subscription
Agreement.  The terms “this Subscription Agreement,” “hereof,” “hereunder”,
“herein” and similar expressions refer to this Subscription Agreement and not to
any particular article, section or other portion hereof and include any
agreement supplemental thereto and any exhibits attached hereto.  Unless
something in the subject matter or context is inconsistent therewith, reference
herein to articles, sections and paragraphs are to articles, sections,
subsections and paragraphs of this Subscription Agreement.



 
(b)
Number and Gender:  Words importing the singular number only shall include the
plural and vice versa, words importing the masculine gender shall include the
feminine gender and neuter and vice versa.



(c)  
Severability:  If one or more of the provisions contained in this Subscription
Agreement shall be invalid, illegal or unenforceable in any respect under any
applicable law, the validity, legality or enforceability of the remaining
provisions hereof shall not be affected or impaired thereby.  Each of the
provisions of this Subscription Agreement is hereby declared to be separate and
distinct.



(d)  
Notices:



(i)  
All notices or other communications to be given hereunder shall be delivered by
hand or by telecopier, and if delivered by hand, shall be deemed to have been
given on the date of delivery or, if sent by telecopier, on the date of
transmission if sent before 5:00 p.m. (Toronto time) and such day is a Business
Day or, if not, on the first Business Day following the date of transmission.



Notices to the Corporation shall be addressed to:


GeoGlobal Resources Inc.
605 – 1st Street S.W., Suite 310
Calgary, Alberta  T2P 3S9


Attention:                     Allan J. Kent
Facsimile:                                (403) 777-9199


with a copy to:


William S. Clarke, P.A.
65 South Main Street, Suite A-202
Pennington, NJ  08534


Attention:                     William S. Clarke, Esq.
Facsimile:                                (609) 737-3223


Notices to the Subscriber shall be addressed to the address of the Subscriber
set out on the execution pages hereof, with a copy to Primary Capital at:


Primary Capital Inc.
130 King Street West, Suite 2110
Toronto, Ontario  M5X 1B1


Attention:                     Barry Gordon
Facsimile:                     (416) 214-5954


with a copy to:


Cassels Brock & Blackwell LLP
40 King Street West, Suite 2100
Toronto, Ontario  M5H 3C2


Attention:                      Jay Goldman
Facsimile:                      (604) 644-9337


(ii)  
Any such notice, direction or other instrument, if delivered personally, shall
be deemed to have been given and received on the day on which it was delivered,
provided that if such day is not a Business Day then the notice, direction or
other instrument shall be deemed to have been given and received on the first
Business Day next following such day and if transmitted by fax, shall be deemed
to have been given and received on the day of its transmission, provided that if
such day is not a Business Day or if it is transmitted or received after the end
of normal business hours then the notice, direction or other instrument shall be
deemed to have been given and received on the first Business Day next following
the day of such transmission.



(iii)  
Either the Corporation or the Subscriber may change its aforesaid address for
service by notice in writing to the other party hereto specifying its new
address for service hereunder.



(e)  
Further Assurances:  Each party hereto shall from time to time at the request of
the other party hereto do such further acts and execute and deliver such further
instruments, deeds and documents as shall be reasonably required in order to
fully perform and carry out the provisions of this Subscription Agreement.  The
parties hereto agree to act honestly and in good faith in the performance of
their respective obligations hereunder.



(f)  
Successors and Assigns:  Except as otherwise provided, this Subscription
Agreement shall enure to the benefit of and shall be binding upon the parties
hereto and their respective successors and permitted assigns.



(g)  
Entire Agreement:  The terms of this Subscription Agreement express and
constitute the entire agreement between the parties hereto with respect to the
subject matter hereof and no implied term or liability of any kind is created or
shall arise by reason of anything in this Subscription Agreement.



(h)  
Time of Essence:  Time is of the essence of this Subscription Agreement.



(i)  
Amendments:  The provisions of this Subscription Agreement may only be amended
with the written consent of all of the parties hereto.



(j)  
Survival:  Notwithstanding any other provision of this Subscription Agreement,
the representations, warranties, covenants and indemnities of or by the
Corporation contained herein or in any certificate, document or instrument
delivered pursuant hereto shall survive the completion of the transactions
contemplated by this Subscription Agreement.



(k)  
Governing Law:  Except for matters arising under Canadian Securities Laws, this
Subscription Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware and the laws of the United States of America
applicable therein and the parties hereto irrevocably attorn to the jurisdiction
of the courts of the State of Delaware.



(l)  
Costs:  All costs and expenses incurred by you (including any fees and
disbursements of any counsel retained by you) relating to the purchase by you of
the Purchased Securities shall be borne by you.



(m)  
Assignment:  This Subscription Agreement is not transferable or assignable, in
whole or in part, by you or, if applicable, by others on whose behalf you are
contracting hereunder.



(n)  
Counterparts:  This Subscription Agreement may be executed in one or more
counterparts which when taken together shall constitute one and the same
agreement.  Delivery of counterparts may be effected by facsimile transmission
thereof.



(o)  
Facsimile Copies:  The Corporation and the Agents shall be entitled to rely on a
facsimile copy of an executed subscription agreement and acceptance by the
Corporation of such facsimile subscription shall be legally effective to create
a valid and binding agreement between the Subscriber and the Corporation in
accordance with the terms thereof.



If the foregoing is in accordance with your understanding, please sign and
return this Subscription Agreement together with the other required documents
signifying your agreement to purchase the Purchased Securities.  You hereby
authorize the Agents to deliver a copy of this Subscription Agreement on your
behalf to the Corporation.



      
        
      
      

              
                                
              
                                  Legal*2743064.3                               
            

      
 
        
      
    
 
 

--------------------------------------------------------------------------------

 

EXECUTION PAGES


TO:                      GEOGLOBAL RESOURCES INC.
AND TO:                      PRIMARY CAPITAL INC.
AND TO:
JONES, GABLE & COMPANY LIMITED



The undersigned hereby accepts the foregoing and agrees to be bound by the terms
set forth herein and, without limitation, agrees that you may rely upon the
covenants, representations and warranties of the undersigned contained herein.




DATED as of this                                           day of
__________________, 2007.




Number of Offered Securities to be purchased at U.S.$5.00 each:
 
 
Aggregate Purchase Price:
 
U.S.$
 
 
Name (full legal name of Subscriber) and Residential Address of Subscriber:
       
(residential address, including postal code)
             
(telephone number)
     
(facsimile number)
 
 
By:
   
(signature)
     
(please print name)
     
(official capacity)




      
        
      
      

              
                                
              
                                  Legal*2743064.3                               
            

      
 
        
      
    
 
 

--------------------------------------------------------------------------------

 
      
        
      
      
 
        - EX -      
    

If you are signing this Subscription Agreement as agent for a beneficial
purchaser and are not a trust company, trust corporation or portfolio manager
deemed to be purchasing as principal under NI 45-106, please provide the
following information for each beneficial purchaser:



         
(name of beneficial purchaser)
               
(residential address and telephone number of beneficial purchaser)
 
 
                         
(social insurance number or federal corporate/business account number)
     



The above-mentioned subscription is hereby accepted by GeoGlobal Resources Inc.




DATED as of this                                           day of
__________________, 2007.




GEOGLOBAL RESOURCES INC.
 
 
 
By:  ______________________________________
Authorized Signing Officer

 



      
        
      
      

              
                                
              
                                  Legal*2743064.3                               
            

      
 
        
      
    
 
 

--------------------------------------------------------------------------------

 
      
        
      
      
 
        
      
      

              
                                
              
                                  Legal*2743064.3                               
            

      
 
        
      
    

SCHEDULE “A”


GEOGLOBAL RESOURCES INC.
TERM SHEET


BEST EFFORTS PRIVATE PLACEMENT OF UNITS
UP TO U.S.$25,000,000


Issuer:
GeoGlobal Resources Inc. (the “Corporation”).
 
Offering:
Up to 5,000,000 units (“Units”).  Each Unit will be comprised of one common
share of the Corporation (each, a “Unit Share”) and one-half of one common share
purchase warrant (each whole such common share purchase warrant, a
“Warrant”).  Each Warrant will entitle the holder to acquire one additional
common share (each, a “Warrant Share”) at an exercise price of U.S.$7.50 at any
time (such period, the “Warrant Term”) prior to 5:00 p.m. (Toronto time) on the
date that is 24 months following the Closing Date (as defined below); provided
that if the trading price of the common shares on the American Stock Exchange or
on any other exchange that the common shares are listed is at U.S.$12.00 or more
for 20 consecutive trading days, if the registration statement referred to
herein under the caption U.S. Registration Statement has been declared effective
and the hold periods imposed upon the Unit Shares and the Warrants pursuant to
applicable Canadian securities laws have expired, then the Warrant Term shall be
automatically reduced to 30 days from the date of initial issuance of a news
release by the Corporation announcing the change to the Warrant Term.  The
Warrants shall be issued pursuant to a warrant indenture or certificate which
shall contain customary anti-dilution provisions.  Subscribers for Units will
also be issued one non-transferable right (a “Right”) for each Unit purchased,
each Right entitling the holder thereof, subject to certain conditions, to be
issued 0.10 of a Unit (each whole such Unit, a “Rights Unit”) for nominal
consideration in the event that the filing of a Registration Statement (as
defined below) (the “Liquidity Event”) with the United States Securities and
Exchange Commission (the “SEC”) has not occurred prior to 5:00 p.m. (Toronto
time) on the date that is 60 days following the Closing Date (the “Liquidity
Event Deadline”).
 
Offering Price:
U.S.$5.00 per Unit (the “Offering Price”).
 
Offering Size:
Up to U.S.$25,000,000.
 
Agents:
Primary Capital Inc.
Jones, Gable & Company Limited
 
U.S. Registration Statement:
The Corporation will, as promptly as practicable after the Closing Date, file
with and will thereafter use its best efforts to have declared effective by the
SEC a registration statement (the “Registration Statement”) with respect to the
resale of (i) the Common Shares comprising, in part, the Units; (ii) the Common
Shares issuable upon exercise of the Compensation Options; and (iii) the Common
Shares issuable upon exercise of the Warrants which comprise, in part, the
Units, and the subscribers and the Agents shall agree to provide to the
Corporation such information as it may reasonably request in connection
therewith.  In the event that the Liquidity Event has not occurred by the
Liquidity Event Deadline, Rights Units shall be issued pursuant to and in
accordance with the terms of the Rights and the Registration Statement will also
cover the resale of the Common Shares comprising in part the Rights Units, the
Common Shares issuable upon exercise of the Warrants which comprise in part, the
Rights Units and the additional Common Shares that become issuable in connection
with the exercise of the Compensation Options.
 
Commission:
6% of the gross proceeds from the Offering.
 
Compensation Options:
The Agents shall receive at the closing of the Offering non-transferable
compensation options (the “Compensation Options”) entitling the Agents to
purchase Common Shares equal in number to 6% of the aggregate number of Units
issued and sold under the Offering at a price of U.S.$5.00 per Common Share,
subject to customary anti-dilution provisions.  The Compensation Options are to
be exercisable at any time prior to 5:00 p.m. (Toronto time) on the date that is
24 months following the Closing Date.  The holders of the Compensation Options
will also receive one Right for each Compensation Option issued.
 
Offering Procedure:
The selling jurisdictions (the “Selling Jurisdictions”) for the Offering will be
the provinces of Alberta, British Columbia and Ontario, and such other provinces
as the Agents may specify and the Corporation agrees to prior to the Closing
Date.  The Units may also be placed in United States through a U.S. sub-agent
pursuant to applicable exemptions from the registration requirements of the
United States Securities Act of 1933, as amended (the “Act”), provided that as a
“domestic” issuer under the securities laws of the United States, the Offering
shall be conducted in all jurisdictions in the United States in accordance with
Regulation D of the Act or other available exemptions from the registration
requirements of the Act.  The Units may also be sold in certain foreign
jurisdictions, pursuant to applicable securities regulations, subject to the
Corporation’s approval.  The Units are to be sold on a “private placement” basis
without the preparation or filing of a prospectus, registration statement,
offering memorandum or similar disclosure document, provided that the
subscribers shall acknowledge in the subscription agreement(s) having available
to them an opportunity to review the Corporation’s periodic reports and other
filings made with the SEC under the United States Securities Exchange Act of
1934, as amended, and the Act and such other access and information as is
required in compliance with Regulation D.  The Agents will only provide
potential subscribers with this Term Sheet (or an abridged version) and
subscription agreement(s) in respect of the Units.
 
Hold Period:
It is a condition to closing of the Offering that the Unit Shares, the Warrants,
the Warrant Shares and the Rights Units will not be subject to a hold period
greater than four months and one day from the Closing Date under Canadian
securities laws.  The Unit Shares, the Warrants, the Warrant Shares and the
Rights Units will also be subject to a restrictive legend under U.S. securities
laws.  The legend may be removed at such time that the Unit Shares and the
Warrant Shares are no longer deemed to be “restricted securities” as defined in
Rule 144 under the Act.
Use of Proceeds:
The net proceeds from the Offering will be used for the exploration and
development of the newly acquired NELP-VI exploration blocks and all other
exploration blocks acquired hereafter, and for general corporate purposes.
 
Closing Date:
The Offering will close on or about June 15, 2007, or such other date as agreed
to by the Corporation and the Agents, acting reasonably (the “Closing Date”).
 



 

      
        
      
      

              
                                
              
                                  Legal*2743064.3                               
            

      
 
        
      
    
 
 

--------------------------------------------------------------------------------

 

SCHEDULE “B”


ALL SUBSCRIBERS


REGISTRATION AND DELIVERY INSTRUCTIONS


2.  
Delivery:  Please deliver the certificates representing the Unit Shares and the
Warrants to:





Name




Account reference, if applicable




Contact name












Address, including postal code




Telephone number




3.  
Registration:  The certificates representing the Unit Shares and the Warrants
which is to be delivered at Closing should be registered as follows:





Name




Account reference, if applicable












Address, including postal code


Words and terms herein with the initial letter or letters thereof capitalized
and defined in the Subscription Agreement shall have the meanings given to such
capitalized words and terms in the Subscription Agreement.



      
        
      
      

              
                                
              
                                  Legal*2743064.3                               
            

      
 
        
      
    
 
 

--------------------------------------------------------------------------------

 

SCHEDULE “C”


ALL CANADIAN SUBSCRIBERS PURCHASING UNDER
THE “ACCREDITED INVESTOR” EXEMPTION


IF YOUR SUBSCRIPTION PRICE EXCEEDS $150,000 AND SUBSECTION 4B(b) OF THE
SUBSCRIPTION AGREEMENT APPLIES TO YOU, YOU ARE NOT REQUIRED TO COMPLETE AND SIGN
THIS CERTIFICATE.


TO:                      GEOGLOBAL RESOURCES INC.
AND TO:                      PRIMARY CAPITAL INC.
AND TO:                      JONES, GABLE & COMPANY LIMITED


CERTIFICATE


In connection with the purchase of units (the “Purchased Securities”) of
GeoGlobal Resources Inc. (the “Corporation”), the undersigned hereby represents,
warrants and certifies that:


  1.
the subscriber (the undersigned or, if the undersigned is purchasing the
Purchased Securities as agent on behalf of a disclosed beneficial purchaser,
such beneficial purchaser being referred to herein as the “Subscriber”) is
resident in a province or territory of Canada or is subject to the securities
laws of a province or territory of Canada;
 
2.
the Subscriber is purchasing the Units as principal or is deemed under National
Instrument 45-106 - Prospectus and Registration Exemptions of the Canadian
Securities Administrators (“NI 45-106”) to be purchasing the Purchased
Securities as principal; and
3.
the Subscriber is an “accredited investor” within the meaning of NI 45-106, by
virtue of satisfying the indicated criterion as set out in Appendix A to this
certificate (YOU MUST ALSO INITIAL OR PLACE A CHECK-MARK ON THE APPROPRIATE LINE
IN APPENDIX A ATTACHED TO THIS CERTIFICATE).
The above representations and warranties will be true and correct both as of the
execution of this certificate and as of the closing time of the purchase and
sale of the Purchased Securities and acknowledge that they will survive the
completion of the issue of the Purchased Securities.
 
The undersigned acknowledges that the foregoing representations and warranties
are made by the undersigned with the intent that they be relied upon in
determining the suitability of the Subscriber as a purchaser of the Purchased
Securities and that this certificate is incorporated into and forms part of the
Subscription Agreement and the undersigned undertakes to immediately notify the
Corporation of any change in any statement or other information relating to the
Subscriber set forth herein which takes place prior to the closing time of the
purchase and sale of the Purchased Securities.




      
        
      
      

              
                                
              
                                  Legal*2743064.3                               
            

      
 
        
      
    
 
 

--------------------------------------------------------------------------------

 
      
        - C -      
      
        
      
    





Dated at _______________ this ____ day of ____________, 2007.






Print name of Subscriber (or person signing as agent)


By:            
Signature




Title




 
(print name of individual whose signature appears above, if different from name
of Subscriber or agent printed above)




      
        
      
      

              
                                
              
                                  Legal*2743064.3                               
            

      
 
        
      
    
 
 

--------------------------------------------------------------------------------

 
      
        - C -      
      
        
      
    

APPENDIX A TO SCHEDULE “C”


Accredited Investor - (defined in NI 45-106) means:



 
(a)  
a Canadian financial institution or an authorized foreign bank named in Schedule
III of the Bank Act (Canada),
 
 
(b)  
the Business Development Bank of Canada incorporated under the Business
Development Bank of Canada Act (Canada),
 
 
(c)  
a subsidiary of any person referred to in paragraph (a) or (b), if the person
owns all of the voting securities of the subsidiary, except the voting
securities required by law to be owned by directors of that subsidiary,
 
 
(d)  
a person registered under the securities legislation of a jurisdiction of Canada
as an adviser or dealer, other than a person registered solely as a limited
market dealer under one or both of the Securities Act (Ontario) or the
Securities Act (Newfoundland and Labrador),
 
 
(e)  
an individual registered or formerly registered under the securities legislation
of a jurisdiction of Canada as a representative of a person referred to in
paragraph (d),
 
(f)  
the Government of Canada or a jurisdiction of Canada, or any crown corporation,
agency or wholly-owned entity of the Government of Canada or a jurisdiction of
Canada,
 
 
(g)  
a municipality, public board or commission in Canada and a metropolitan
community, school board, the Comité de gestion de la taxe scolaire de l’île de
Montréal or an intermunicipal management board in Quebec,
 
 
(h)  
any national, federal, state, provincial, territorial or municipal government of
or in any foreign jurisdiction, or any agency of that government,
 
 
(i)  
a pension fund that is regulated by either the Office of the Superintendent of
Financial Institutions (Canada) or a pension commission or similar regulatory
authority of a jurisdiction of Canada,
 
 
(j)  
an individual who, either alone or with a spouse, beneficially owns, directly or
indirectly, financial assets having an aggregate realizable value that before
taxes, but net of any related liabilities, exceeds $1,000,000,
 
 
(k)  
an individual whose net income before taxes exceeded $200,000 in each of the two
most recent calendar years or whose net income before taxes combined with that
of a spouse exceeded $300,000 in each of the two most recent calendar years and
who, in either case, reasonably expects to exceed that net income level in the
current calendar year,
 
 
(l)  
an individual who, either alone or with a spouse, has net assets of at least
$5,000,000,
 
 
(m)  
a person, other than an individual or investment fund, that has net assets of at
least $5,000,000 as shown on its most recently prepared financial statements,
 
 
(n)  
an investment fund that distributes or has distributed its securities only to
 
   
(i)  
a person that is or was an accredited investor at the time of the distribution,
 
   
(ii)  
a person that acquires or acquired securities in the circumstances referred to
in sections 2.10 [Minimum amount investment] and 2.19 [Additional investment in
investment funds] of NI 45-106, or
 
   
(iii)  
a person described in paragraph (i) or (ii) immediately above that acquires or
acquired securities under section 2.18 [Investment fund reinvestment] of NI
45-106,
 
 
(o)  
an investment fund that distributes or has distributed securities under a
prospectus in a jurisdiction of Canada for which the regulator or, in Quebec,
the securities regulatory authority, has issued a receipt,
 
 
(p)  
a trust company or trust corporation registered or authorized to carry on
business under the Trust and Loan Companies Act (Canada) or under comparable
legislation in a jurisdiction of Canada or a foreign jurisdiction, acting on
behalf of a fully managed account managed by the trust company or trust
corporation, as the case may be,
 
 
(q)  
a person acting on behalf of a fully managed account managed by that person, if
that person
 
   
(i)  
is registered or authorized to carry on business as an adviser or the equivalent
under the securities legislation of a jurisdiction of Canada or a foreign
jurisdiction, and
 
   
(ii)  
in Ontario, is purchasing a security that is not a security of an investment
fund,
 
 
(r)  
a registered charity under the Income Tax Act (Canada) that, in regard to the
trade, has obtained advice from an eligibility adviser or an adviser registered
under the securities legislation of the jurisdiction of the registered charity
to give advice on the securities being traded,
 
 
(s)  
an entity organized in a foreign jurisdiction that is analogous to any of the
entities referred to in paragraphs (a) to (d) or paragraph (i) in form and
function,
 
 
(t)  
a person in respect of which all of the owners of interests, direct, indirect or
beneficial, except the voting securities required by law to be owned by
directors, are persons that are accredited investors,
 
 
(u)  
an investment fund that is advised by a person registered as an adviser or a
person that is exempt from registration as an adviser, or
 
 
(v)  
a person that is recognized or designated by the securities regulatory authority
or, except in Ontario and Quebec, the regulator as
 
   
(i)  
an accredited investor, or
 
 
   
(ii)  
an exempt purchaser in British Columbia or Alberta.



NOTE:
The investor must initial or place a check-mark beside the portion of the above
definition applicable to the investor.



For the purposes hereof:


(a)  
“Canadian financial institution” means
 
   
(i)  
an association governed by the Cooperative Credit Associations Act (Canada) or a
central cooperative credit society for which an order has been made under
section 473(1) of the Cooperative Credit Associations Act (Canada), or
 
   
(ii)  
a bank, loan corporation, trust company, trust corporation, insurance company,
treasury branch, credit union, caisse populaire, financial services cooperative,
or league that, in each case, is authorized by an enactment of Canada or a
jurisdiction of Canada to carry on business in Canada or a jurisdiction of
Canada;
 
 
(b)  
“control person” has the meaning ascribed to that term in securities legislation
except in Manitoba, Ontario, Quebec, Nova Scotia, Newfoundland and Labrador,
Prince Edward Island, the Northwest Territories and Nunavut where “control
person” means any person that holds or is one of a combination of persons that
hold
 
   
(i)  
a sufficient number of any of the securities of an issuer so as to affect
materially the control of the issuer, or
 
   
(ii)  
more than 20% of the outstanding voting securities of an issuer except where
there is evidence showing that the holding of those securities does not affect
materially the control of that issuer;
 
 
(c)  
“eligibility adviser” means
 
   
(i)  
a person that is registered as an investment dealer or in an equivalent category
of registration under the securities legislation of the jurisdiction of a
purchaser and authorized to give advice with respect to the type of security
being distributed, and
 
   
(ii)  
in Saskatchewan or Manitoba, also means a lawyer who is a practising member in
good standing with a law society of a jurisdiction of Canada or a public
accountant who is a member in good standing of an institute or association of
chartered accountants, certified general accountants or certified management
accountants in a jurisdiction of Canada provided that the lawyer or public
accountant must not:
 
     
(A)
have a professional, business or personal relationship with the issuer, or any
of its directors, executive officers, founders or control persons, and
 
     
(B)
have acted for or been retained personally or otherwise as an employee,
executive officer, director, associate or partner of a person that has acted for
or been retained by the issuer or any of its directors, executive officers,
founders or control persons within the previous 12 months;
 
 
(d)  
“executive officer” means, for an issuer, an individual who is
 
   
(i)  
a chair, vice-chair or president,
 
   
(ii)  
a vice-president in charge of a principal business unit, division or function
including sales, finance or production,
 
   
(iii)  
an officer of the issuer or any of its subsidiaries and who performs a
policy-making function in respect of the issuer, or
 
   
(iv)  
performing a policy-making function in respect of the issuer;
 
 
(e)  
“financial assets” means (i) cash, (ii) securities or (iii) a contract of
insurance, a deposit or an evidence of a deposit that is not a security for the
purposes of securities legislation;
 
 
(f)  
“founder” means, in respect of an issuer, a person who,
 
   
(i)  
acting alone, in conjunction or in concert with one or more persons, directly or
indirectly, takes the initiative in founding, organizing or substantially
reorganizing the business of the issuer, and
 
   
(ii)  
at the time of the trade is actively involved in the business of the issuer;
 
 
(g)  
“fully managed account” means an account of a client for which a person makes
the investment decisions if that person has full discretion to trade in
securities for the account without requiring the client’s express consent to a
transaction;
 
 
(h)  
“investment fund” has the meaning ascribed thereto in National Instrument 81-106
- Investment Fund Continuous Disclosure;
 
 
(i)  
“person” includes
 
   
(i)  
an individual,
 
   
(ii)  
a corporation,
 
   
(iii)  
a partnership, trust, fund and an association, syndicate, organization or other
organized group of persons, whether incorporated or not, and
 
   
(iv)  
an individual or other person in that person’s capacity as a trustee, executor,
administrator or personal or other legal representative;
 
 
(j)  
“related liabilities” means
 
   
(i)  
liabilities incurred or assumed for the purpose of financing the acquisition or
ownership of financial assets, or
 
   
(ii)  
liabilities that are secured by financial assets.
 
 
(k)  
“spouse” means, an individual who,
 
   
(i)  
is married to another individual and is not living separate and apart within the
meaning of the Divorce Act (Canada), from the other individual,
 
   
(ii)  
is living with another individual in a marriage-like relationship, including a
marriage-like relationship between individuals of the same gender, or
 
   
(iii)  
in Alberta, is an individual referred to in paragraph (i) or (ii) immediately
above or is an adult interdependent partner within the meaning of the Adult
Interdependent Relationships Act (Alberta); and
 
 
(l)  
“subsidiary” means an issuer that is controlled directly or indirectly by
another issuer and includes a subsidiary of that subsidiary;
 
 
Affiliated Entities and Control
 
1.An issuer is considered to be an affiliate of another issuer if one of them is
the subsidiary of the other, or if each of them is controlled by the same
person.
 
2.           A person (first person) is considered to control another person
(second person) if
 
(a)the first person, directly or indirectly, beneficially owns or exercises
control or direction over securities of the second person carrying votes which,
if exercised, would entitle the first person to elect a majority of the
directors of the second person, unless that first person holds the voting
securities only to secure an obligation,
 
(b)the second person is a partnership, other than a limited partnership, and the
first person holds more than 50% of the interests in the partnership, or
 
(c)the second person is a limited partnership and the general partner of the
limited partnership is the first person.



All monetary references are in Canadian Dollars

      
        
      
      

              
                                
              
                                  Legal*2743064.3                               
            

      
 
        
      
    
 
 

--------------------------------------------------------------------------------

 

SCHEDULE “D”


ADDITIONAL REPRESENTATIONS, WARRANTIES AND COVENANTS
FOR SUBSCRIBERS OUTSIDE OF NORTH AMERICA


The Subscriber, on its own behalf and (if applicable) on behalf of others for
whom it is contracting hereunder, further represents, warrants, covenants and
certifies to and with the Corporation and the Agents (and acknowledges that the
Corporation and the Agents are relying thereon) that it is, and (if applicable)
any beneficial purchaser for whom it is contracting hereunder is, a resident of,
or otherwise subject to, the securities legislation of a jurisdiction other than
Canada or the United States, and:


(a)
the Subscriber and any purchaser for whom it is contracting hereunder has been
advised that:



(i)
no securities commission or similar regulatory authority has reviewed or passed
on the merits of the Purchased Securities,



(ii)  
there is no government or other insurance covering the Purchased Securities,



(iii)  
there are risks associated with the purchase of the Purchased Securities,



(iv)
there are restrictions on the Subscriber’s ability to resell the Purchased
Securities and it is the responsibility of the purchaser to find out what those
restrictions are and to comply with them before selling the Purchased
Securities, and



(v)
the Corporation has advised the Subscriber that the Corporation is relying on an
exemption from the requirements to provide the Subscriber with a prospectus and
to sell securities through a person registered to sell securities under the
Securities Act (Ontario) and, as a consequence of acquiring securities pursuant
to this exemption, certain protections, rights and remedies provided by the
Securities Act (Ontario), including statutory rights of rescission or damages,
will not be available to the Subscriber;



 
(b)
the Subscriber is, and (if applicable) any other purchaser for whom it is
contracting hereunder, is:



(i)  
a purchaser that is recognized by the securities regulatory authority in the
jurisdiction in which it is, and (if applicable) any other purchaser for whom it
is contracting hereunder is resident or otherwise subject to the securities laws
of such jurisdiction, as an exempt purchaser and is purchasing the Purchased
Securities as principal for its, or (if applicable) each such other purchaser’s,
own account, and not for the benefit of any other person, for investment only
and not with a view to resale or distribution; or



 
(ii)
a purchaser that is purchasing Purchased Securities pursuant to an exemption
from any prospectus or securities registration requirements (particulars of
which are enclosed herewith) available to the Corporation, the Subscriber and
any such other purchaser under applicable securities laws of their jurisdiction
of residence or to which the Subscriber and any such other purchaser are
otherwise subject to, and the Subscriber and any such other purchaser shall
deliver to the Corporation such further particulars of the exemption and their
qualification thereunder as the Corporation may reasonably request;



 
(c)
the purchase of Purchased Securities by the Subscriber, and (if applicable) each
such other purchaser, does not contravene any of the applicable securities laws
in such jurisdiction and does not trigger: (i) any obligation to prepare and
file a prospectus, an offering memorandum or similar document, or any other
ongoing reporting requirements with respect to such purchase or otherwise; or
(ii) any registration or other obligation on the part of the Corporation or the
Agents; and



 
(d)
the Subscriber, and (if applicable) any other purchaser for whom it is
contracting hereunder, will not sell or otherwise dispose of any Purchased
Securities or any Unit Shares, Warrants or Warrant Shares underlying the
Purchased Securities (the “Underlying Securities”), except in accordance with
applicable Canadian securities laws and in accordance with the rules and
regulations of the American Stock Exchange, and if the Subscriber, or (if
applicable) such beneficial purchaser, sells or otherwise disposes of any
Purchased Securities or Underlying Securities to a person other than a resident
of Canada, the Subscriber, and (if applicable) such beneficial purchaser, will
obtain from such purchaser representations, warranties and covenants in the same
form as provided in this Schedule “D” and shall comply with such other
requirements as the Corporation may reasonably require.





Dated at _______________ this ____ day of ____________, 2007.






Print name of Subscriber (or person signing as agent)


By:            
Signature




Title




 
(print name of individual whose signature appears above, if different from name
of Subscriber or agent printed above)


      
        
      
      

              
                                
              
                                  Legal*2743064.3                               
            

      
 
        
      
    
 
 

--------------------------------------------------------------------------------

 

SCHEDULE “E”


WIRE TRANSFER INSTRUCTIONS


The aggregate Purchase Price shall be paid in United States currency by wire
transfer to Cassels Brock & Blackwell LLP in Trust as follows:


TD Canada Trust, Adelaide and York Branch
141 Adelaide Street West
Toronto, ON  M5H 3L5
Transit Number:  19922 (0620)
Account Number:  0392-649
Swift Code:  TDOMCATTTOR
Account Name: Cassels Brock & Blackwell LLP in Trust


Please reference File No.  39321-3


If the funds are coming from an American or international bank, please include
the following:


Swift Code:  TDOMCATTTOR
Bank of America, NY, U.S.A.
ABA:  026 009 593
Account Number:  732-7759
Account Name:  Toronto-Dominion Bank


Please reference File No.  39321-3

      
        
      
      

              
                                
              
                                  Legal*2743064.3                               
            

      
 
        
      
    
 
 

--------------------------------------------------------------------------------

 
